DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Toh (US Pub # 2014/0076887).
In regards to claims 1-2 and 7, Toh teaches a hairbrush heating device operable to selectively heat a hairbrush placed there within (Paragraph 0038), comprising a hairbrush cavity (103); a sensor operable to output a signal indicating presence of the hairbrush within the hairbrush cavity (Paragraph 0052); and a heating element operable to selectively provide heat to the hairbrush cavity based upon the signal from the sensor through a circuit via a temperature sensor; and wherein the heating element is controlled based upon utilizing data from the temperature sensor to maintain a temperature within the hairbrush cavity within a desired temperature range (Paragraphs 0052, 0056 and 0060).
	Regarding claim 8, Toh teaches the device to include hardware operable to receive inputs from a user (Paragraph 0038) setting values for the desired temperature range (Paragraphs 0051 and 0059).
Regarding claims 9-10, Toh teaches control hardware operable to enable a user to select between an off state, an on state (Paragraph 0038), and an automatic state (Paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toh, as applied to claim 1 above.
Regarding claim 11, Toh teaches control hardware operable to display options to a user and receive a user input (Paragraph 0038); but does not teach the use of a touchscreen. The instant disclosure describes the use of controls and indicates the touchscreen as a preferential interface [Page 8] and does not describe it as contributing any unexpected result to the device.  As such, the specific use of a touchscreen as a control interface is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results for user preference.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toh, as applied to claim 1 above, in view of Hafey et al. (US Pat # 5,124,532).
Regarding claim 16, Toh teaches the hairbrush cavity of the heating device. With regards to the claimed language that such is “configured to be installed to an aperture in a countertop” such language appears to be attempting to require the combination of an unclaimed counter workstation. 
Hafey et al. is shown to demonstrate aligning a hair tool engaging element (36a) within an aperture (23) of a cabinet (Figure 4) of a hairdressers workstation. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heating device of Toh to be located within an aperture of a hairdressing cabinet workstation, as taught by Hafey et al., in order to provide better organization via dedicated compartments. 

Claims 1-4, 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Pat # 3,735,091), in view of Gorelick (US Pub # 2016/0302567) and Kennedy (US Pub # 2008/0105274).
In regards to claims 1-4 and 19, Baker teaches a heating device operable to selectively heat a hair roller placed there within, comprising: a hair roller (84) received within a cavity (14); a heating element (26) to provide heat to the cavity via a blower fan (46) and an air return plenum duct and air supply plenum duct forming a fluidic circuit wherein air is cycled repeatedly through the fluidic circuit (Col 4 Line 31- Col 5, Line 20).
Baker does not teach the hair curler is a hairbrush, and a sensor operable to output a signal indicating presence of the hairbrush within the cavity; and the heating element operable to selectively provide heat to the hairbrush cavity based upon the signal from the sensor.
However, Gorelick teaches a housing unit to treat a hair tool (Paragraph 0042) held within a cavity, where the cavity includes a sensor operable to trigger the housing unit to selectively provide treatment to the hair tool held within the cavity, based on a signal received by the sensor to indicate the presence of the tool within the cavity (Paragraph 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Baker to include the sensor of Gorelick in order to prevent waste of energy if no tool is within the cavity to be treated. 
With regards to the hair curler being a brush, Kennedy teaches hair brushes to be formed of rollers as head portions, detachably secured to handles to form brushes (see for example, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roller of Baker with the brush of Kennedy in order to allow the roller to be more versatile.
Regarding claim 6, Baker teaches a closing flap (62) to interrupt air flow through an opening of the hairbrush cavity.
Regarding claim 12, Baker teaches a plurality of hairbrush cavity openings (48).

Claims 1, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cafaro (US Pat # 6,248,979) in view of Gorelick and Kennedy.
In regards to claims 1, 5 and 20, Cafaro teaches a hair tool heating device operable to selectively heat a hair tool placed there within, comprising
a hair roller cavity (see Figure 2); and 
a heating element (121) operable to selectively provide heat to the cavity (Col 2, Lines 53-65 which includes infrared heat) and a closure panel (102).
Cafaro does not teach the hair rollers are hair brushes and a sensor operable to output a signal indicating presence of the hairbrush within the hairbrush cavity to trigger the heating element. 
However, Gorelick teaches a housing unit to treat a hair tool (Paragraph 0042) held within a cavity, where the cavity includes a sensor operable to trigger the housing unit to selectively provide treatment to the hair tool held within the cavity, based on a signal received by the sensor to indicate the presence of the tool within the cavity (Paragraph 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cafaro to include the sensor of Gorelick in order to prevent waste of energy if no tool is within the cavity to be treated. 	
With regards to the hair curler being a brush, Kennedy teaches hair brushes to be formed of rollers as head portions, detachably secured to handles to form brushes (see for example, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roller of Cafaro with the brush of Kennedy in order to allow the roller to be more versatile in allowing a plurality of different size roller heads be used by a single handle (Kennedy Paragraph 0032).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Gorelick and Kennedy, as applied to claim 1 above, in further view of Mazzei et al. (US Pat # 6,502,585).
Regarding claim 13, Baker teaches a plurality of rollers to be heated via air flow, but does not teach they are each received in their own respective cavities within the device.  However, Mazzei teaches hair roller heads to be removably secured within their own respective cavities (67) within a larger cavity (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cavity of Baker to include the wells for each roller head, as taught by Mazzei et al. in order to better secure the rollers within the overall housing to provide optimal spacing and locatability.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cafaro in view of Gorelick and Kennedy, as applied to claim 1 above, in further view of Ennis (US Pat # 6,639,184).
In regards to claims 14-15, Cafaro/Kennedy teach heating brush rollers within a cavity having infrared heat; but does not teach a plurality of cavities, each with their own heater. 
However, Ennis teaches heating individual hair curling devices via individual cavities (24) each with their own individually controlled heater (Col 2, Lines 21-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Cafaro to include the plurality of cavities as taught by Ennis in order to provide an entire set of roller heads to be heated simultaneously.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ingelby-Oddy (US Pub # 2012/0132648) in view of Kennedy.
In regards to claims 1 and 17, Ingelby-Oddy teaches a hair tool heating device operable to selectively heat a hair tool placed there within, comprising
a hair roller cavity (4); and 
a heating element operable to selectively provide heat to the cavity based upon the signal from the sensor indicating presence of the hair roller within the cavity (Paragraph 0044);
a flat base (2), where hairbrush cavity is oriented at an acute angle with respect to the flat base (see Figure 2 and Paragraph 0010).
Ingelby-Oddy does not teach the hair rollers are hair brushes and a sensor operable to output a signal to trigger the heating element. 
With regards to the hair curler being a brush, Kennedy teaches hair brushes to be formed of rollers as head portions, detachably secured to handles to form brushes (see for example, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roller of Ingelby-Oddy with the brush of Kennedy in order to allow the roller to be more versatile.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Ingelby-Oddy in view of Kennedy, as applied to claim 17 above, in further view of in further view of Ennis.
Regarding claim 18, Ingelby-Oddy teaches the cavity; but does not teach a plurality of hairbrush cavity openings. However, Ennis teaches heating individual hair curling devices via individual cavities (24) each with their own individually controlled heater (Col 2, Lines 21-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ingelby-Oddy to include the plurality of cavities as taught by Ennis in order to provide an entire set of roller heads to be heated simultaneously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772         

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772